     Case 8-20-71757-reg          Doc 104   Filed 08/07/20   Entered 08/07/20 18:48:02




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NEW YORK




 In re:                                             Chapter 11

 BIORESTORATIVE THERAPIES, INC.,                    Case No. 20-71757-reg

                        Debtor.




              AMENDED JOINT PLAN OF REORGANIZATION OF
          BIORESTORATIVE THERAPIES, INC. AND AUCTUS FUND, LLC




 MURPHY& KING, P.C.                              CERTILMAN BALIN ADLER & HYMAN, LLP
 One Beacon Street                               90 Merrick Avenue, 9th Floor
 Boston, MA 02108                                East Meadow, NY 11554
 Harold B. Murphy, Esq.                          Richard McCord, Esq.
 William R. Moorman, Jr., Esq.                   Robert D. Nosek, Esq.
 Email: wmoorman@murphyking.com                  Email: rnosek@certilmanbalin.com
 Telephone: (617) 423-0400                       Telephone: (516) 296-7000
 Facsimile: (617) 423-0498                       Facsimile: (516) 296-7111

 (Counsel to Auctus Fund, LLC)                   (Counsel to BioRestorative Therapies, Inc.)


Dated: August 7, 2020



                                                                                       7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20      Entered 08/07/20 18:48:02




       BioRestorative Therapies, Inc., the debtor and debtor-in-possession in the Bankruptcy
Case (as defined below), and Auctus Fund, LLC, propose the following joint plan of
reorganization under Section 1121 of the United States Bankruptcy Code.

                                           ARTICLE I

                     DEFINITIONS AND CONSTRUCTION OF TERMS

        For purposes of the Plan, the following terms shall have the meanings specified in this
Article I. A capitalized term used but not defined in the Plan that is also used in the Bankruptcy
Code shall have the meaning ascribed to that term in the Bankruptcy Code. Wherever from the
context it appears appropriate, each term stated shall include both the singular and the plural, and
pronouns shall include the masculine, feminine and neuter, regardless of how stated. The words
“in the Plan,” “the Plan,” “hereto,” “herein”, “hereunder” and other words of similar import refer
to the Plan as a whole and not to any particular Section, sub-Section or clause contained in the
Plan. The rules of construction contained in Section 102 of the Bankruptcy Code shall apply to
the terms of the Plan. The headings in the Plan are for convenience of reference only and shall
not limit or otherwise affect the provisions the Plan.

       1.1    “Administrative Expense Claim” shall mean a Claim that is Allowed under
Section 503(b) of the Bankruptcy Code and that is entitled to priority under Section 507(a)(1) of
the Bankruptcy Code, including Professional Fee Claims.

      1.2    “Affiliate” shall mean any Person that is an affiliate of the Debtor or the
Reorganized Debtor under the Bankruptcy Code.

       1.3     “Allowed” shall mean, with reference to any Claim or Equity Interest:

               (a)     a Claim that has been listed by the Debtor in its Schedules and (i) is not
                       listed as disputed, contingent or unliquidated, and (ii) is not a Claim or as
                       to which a proof of claim or interest has been filed;

               (b)     a Claim or Equity Interest as to which a timely proof of claim or interest
                       has been filed by the Bar Date and either (i) no objection thereto, or
                       application to estimate, equitably subordinate or otherwise limit recovery,
                       has been made on or before any applicable deadline, or (ii) if an objection
                       thereto, or application to estimate, equitably subordinate or otherwise limit
                       recovery has been interposed, the extent to which such Claim has been
                       allowed (whether in whole or in part) by a Final Order;

               (c)     a Claim arising from the recovery of property under Section 550 or 553 of
                       the Bankruptcy Code and allowed in accordance with Section 502(h) of
                       the Bankruptcy Code; or

               (d)     any Claim or Equity Interest expressly allowed under the Plan, pursuant to
                       the Confirmation Order or pursuant to a Final Order of the Bankruptcy
                       Court. Equity Interests shall be deemed Allowed based on the records


                                                -2-
                                                                                             7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




                       maintained by the Debtor and the Debtor’s transfer agent absent a Final
                       Order of the Bankruptcy Court to the contrary.

         1.4     “Anti-dilution Right” shall mean any and all rights of any holder of an Equity
Interest to anti-dilution protections, make whole protections, preemptive rights, subscription
rights, subscription privileges or similar protections, rights or privileges, whether such Anti-
dilution Right pertains or relates to any declaration of a dividend or other distribution payable in
Equity Interests; subdivision of Equity Interests pursuant to a stock split or otherwise;
combination of outstanding Equity Interests into a smaller number of shares pursuant to a reverse
split or otherwise; reclassification of Equity Interests; reorganization of the Debtor;
consolidation; merger; or otherwise.

       1.5      “Asset(s)” shall mean any real or personal property of any Debtor, whether
tangible or intangible and wherever situated, together with the proceeds thereof.

      1.6    “Avoidance Actions” shall mean all causes of action under chapter 5 of the
Bankruptcy Code.

       1.7     “Auctus” shall mean Auctus Fund, LLC.

       1.8    “Bankruptcy Case” shall mean the chapter 11 bankruptcy proceedings pending in
the Bankruptcy Court under docket number 20-71757-reg.

      1.9    “Bankruptcy Code” shall mean Title 11 of the United States Code in effect in the
Bankruptcy Case.

       1.10 “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Eastern District of New York in which the Bankruptcy Case is pending and, to the extent of any
reference under 28 U.S.C. §157, the unit of such District Court specified pursuant to 28 U.S.C.
§151.

      1.11 “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure as
promulgated under 28 U.S.C. § 2075, and any local rules of the Bankruptcy Court.

       1.12 “Bar Date” shall mean July 7, 2020, the date fixed by order of the Bankruptcy
Court as the last date by which Persons asserting certain Claims against the Debtor must file a
proof of claim or interest or be forever barred from asserting a Claim against the Debtor or its
property, from voting on the Plan and/or sharing in distributions under the Plan.

       1.13 “Business Day” shall mean any day other than a Saturday, Sunday or legal
holiday recognized in the Commonwealth of Massachusetts.

        1.14 “Cash” shall mean lawful currency of the United States of America (including
wire transfers, cashier’s checks drawn on a bank insured by the Federal Deposit Insurance
Corporation, certified checks and money orders).

        1.15 “Causes of Action” shall mean, without limitation, any and all actions, causes of
action, choses in action, defenses, liabilities, obligations, rights, suits, debts, sums of money,

                                               -3-
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




damages, judgments, Claims or proceedings to recover money or property and demands of any
nature whatsoever, whether known or unknown, in law, equity or otherwise including, without
limitation, (a) Avoidance Actions, (b) rights of setoff, counterclaim and recoupment, (c) claims
and defenses on contracts or for breaches of duties imposed by law, (d) the right to object to
claims or interests, (e) claims and defenses pursuant to Section 362 of the Bankruptcy Code, (f)
claims and defenses for fraud, negligence, conversion, mistake, duress, indemnification and
usury, (g) claims for unfair and deceptive business practices under applicable state and Federal
law, (h) claims and defenses for unjust enrichment, and (i) claims for tax refunds..

        1.16 “Claim” shall mean a claim against a Person or its property as defined in Section
101(5) of the Bankruptcy Code, including, without limitation, (a) any right to payment, whether
or not such right is reduced to judgment, and whether or not such right is liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured; or (b) any right to an equitable remedy for breach of performance, if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, or is fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

       1.17    “Class” shall mean those classes designated in Article III of the Plan.

        1.18 “Collateral” shall mean any property or interest in property of the Estate subject
to a Lien to secure the payment or performance of a Claim, which Lien is not subject to
avoidance under the Bankruptcy Code or otherwise invalid under the Bankruptcy Code or
applicable law.

       1.19    “Common Stock” shall mean shares of common stock in the Reorganized Debtor.

       1.20 “Confirmation Date” shall mean the date on which the clerk of the Bankruptcy
Court enters the Confirmation Order on the docket in the Bankruptcy Case.

        1.21 “Confirmation Order” shall mean the order of the Bankruptcy Court confirming
the Plan pursuant to the provisions of the Bankruptcy Code, and any supplementary orders of the
Bankruptcy Court issued in furtherance of the Plan, in form and substance reasonably acceptable
to the Debtor and the Proponent.

       1.22 “Contingent or Unliquidated Claim” shall mean any Claim for which a proof of
claim has been filed with the Bankruptcy Court but which was not filed in a sum certain, or for
which the event that would give rise to such a liability or debt has not occurred and is dependent
upon a future event that has not occurred or may never occur, and which has not been Allowed.

      1.23 “Convenience Class Claim” shall mean all Allowed General Unsecured Claims in
an amount equal to or lesser than $30,000.00.

        1.24 “Convertible Plan Note” shall mean an unsecured convertible note, in a form to be
provided in the Plan Supplement, issued by the Reorganized Debtor that contains, among other
things, the following terms: (a) a maturity date thirty-six (36) months following the Effective
Date, (b) an interest rate of five percent (5%) per annum, (c) the indebtedness shall be
convertible at the option of the investor pursuant to applicable securities laws into shares of

                                               -4-
                                                                                           7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20      Entered 08/07/20 18:48:02




Common Stock at a zero percent (0%) discount to the VWAP of the Common Stock over the
five (5) trading days immediately preceding any conversion, (d) mandatory conversion of all
outstanding indebtedness at such time as the Reorganized Debtor consummates the listing of its
Common Stock on the NASDAQ Capital Markets or another senior exchange, with outstanding
indebtedness to be converted on the same terms as provided to investors in connection with a
public offering undertaken in connection with the senior exchange listing, and (e) other terms
that are customarily included in similar convertible notes.

        1.25 “Costs of Collection” shall mean all professional fees and costs, and other costs of
collection, reasonably incurred, that are allowable under Section 506(b) of the Bankruptcy Code,
in each case to the extent Allowed either by an agreement in writing between the Proponents and
the holder of such Claim, or by a Final Order of the Bankruptcy Court.

       1.26    “Covenants” shall mean the covenants attached as Exhibit 1.

       1.27 “Cure Claim” shall mean the amount necessary to cure any defaults in an
executory contract or unexpired lease so that such contract or lease may be assumed pursuant to
Section 365(b)(1) of the Bankruptcy Code.

        1.28 “Debtor” shall mean BioRestorative Therapies, Inc., including, from and after the
Effective Date, in its capacity as Reorganized Debtor.

       1.29 “Default” shall mean the occurrence after the Effective Date, and lapse of any
applicable grace or cure period under the Plan, of an Event of Default. No change in the rights
of any parties under the Plan triggered by “Default” shall occur unless notice has been given in
accordance with the Plan and any applicable grace or cure period has elapsed without the Event
of Default being cured.

      1.30 “Desmarais Note” shall mean the promissory note issued by the Debtor to John
Desmarais in July of 2017, and amended on or about November 17, 2018, November 20, 2018,
and December 17, 2019.

        1.31 “DIP Obligation” shall mean all amounts, including principal, interest, costs and
fees, owed to Auctus on account of the debtor-in-possession loans made to the Debtor by Auctus
during the Bankruptcy Case.

       1.32 “Disclosure Statement” shall mean the disclosure statement relating to the Plan,
including, without limitation, all exhibits and schedules thereto, in the form approved by the
Bankruptcy Court pursuant to Section 1125 of the Bankruptcy Code.

       1.33    “Disputed Claim” shall mean:

               (a)    if no proof of claim relating to a Claim has been filed, a claim that is listed
                      in the Schedules as unliquidated, disputed or contingent; or

               (b)    if a proof of claim relating to a Claim has been filed, a Claim as to which a
                      timely objection or request for estimation, or request to equitably
                      subordinate or otherwise limit recovery in accordance with the Bankruptcy

                                               -5-
                                                                                             7188610.1
     Case 8-20-71757-reg         Doc 104      Filed 08/07/20      Entered 08/07/20 18:48:02




                       Code and the Bankruptcy Rules, has been made, or which is otherwise
                       disputed by the Debtor in accordance with applicable law, which
                       objection, request for estimation, action to limit recovery or dispute has
                       not been withdrawn or determined by Final Order; or

               (c)     a Claim that is a Contingent or Unliquidated Claim.

       1.34 “Distribution Record Date” shall mean fifteen (15) days prior to the first
scheduled hearing on the approval of the Disclosure Statement or such other date established by
the Bankruptcy Court.

         1.35 “Effective Date” shall mean the first Business Day after the later to occur of (a)
the fifteenth (15th) day following the Confirmation Date, provided that no stay pending appeal of
the Confirmation Order has been granted, or (b) the date that all conditions precedent to the
effectiveness of the Plan have been satisfied or waived by Auctus pursuant to Section 10.2 of the
Plan.

        1.36 “Equity Interest” shall mean the interest of any holder of any general or limited
partnership interest in, membership interest in, or voting or non-voting shares of the Debtor, and
all options, warrants, puts and/or rights, contractual or otherwise, to acquire, sell or subscribe to,
at any time, any such interest, as such interests exist immediately prior to the Effective Date.

       1.37 “Estate(s)” shall mean the estate created in the Bankruptcy Case pursuant to
Section 541 of the Bankruptcy Code.

        1.38 “Event of Default” shall mean, subject to any applicable grace periods, one or
more of the following events: (a) the failure to make when due any payment required under the
Plan; (b) the breach of any Covenant or obligation owed to the holders of Allowed Claims under
the Plan.

       1.39 “February 2020 Bridge Notes” shall mean, collectively, the promissory notes
issued by the Debtor to John Desmarais, the Tuxis Trust and/or Phoenix Cell Group Holdings,
LLC, and dated February 20, 2020, and February 26, 2020.

         1.40 “Final Order” shall mean an order or judgment which has not been reversed,
stayed, modified or amended and, as to which (a) the time to appeal or seek review or rehearing
has expired and as to which no appeal or petition for certiorari, review or rehearing is pending, or
(b) if appeal, review, re-argument or certiorari of the order has been sought, the order has been
affirmed or the request for review, re-argument or certiorari has been denied and the time to seek
a further appeal, review, re-argument or certiorari has expired, and as a result of which such
order shall have become final and non-appealable in accordance with applicable law; provided,
however, that the possibility that a motion under Rule 59 or Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules, may be filed with respect to such
order shall not cause such order not to be a Final Order.

        1.41 “Financial Statements” shall mean an income statement, balance sheet and
statement of cash flows for the Debtor, substantially in the same form prepared by the Debtor
prior to the Petition Date.

                                                 -6-
                                                                                              7188610.1
     Case 8-20-71757-reg       Doc 104      Filed 08/07/20      Entered 08/07/20 18:48:02




        1.42 “Financing Amount” shall, (a) in the context of Section 4.3 of the Plan, mean an
amount equal to the product of multiplying the amount of an Allowed General Unsecured Claim
by .75, rounded up to the nearest thousand dollars and (b) in the context of Section 5.2 of the
Plan, mean the amount of financing provided to the Reorganized Debtor.

       1.43 “Financing Cap” shall mean an aggregate of all amounts provided to the Debtor
pursuant to Sections 4.3(c)(ii) and 5.2 of the Plan equal to $15,000,000.00.

        1.44 “General Unsecured Claim” shall mean a Claim that is: (a) not a Secured Claim,
(b) not entitled to priority of payment under Section 507 of the Bankruptcy Code, and (c) not a
Claim for an Equity Interest.

        1.45 “Intercreditor Agreement” shall mean that certain Intercreditor Agreement, in a
form to be provided in the Plan Supplement, by and among the Reorganized Debtor and such
other creditors as are signatories thereto, pursuant to which, among other things, the parties
provide for security interest priorities, rights of enforcement and rights of repayment.

      1.46 “Internal Revenue Code” shall mean Title 26 of the United States Code, as
amended from time to time.

       1.47 “Insider” shall have the meaning set forth in Section 101(31) of the Bankruptcy
Code, provided that it shall not include any Debtor.

         1.48 “Leak Out Restriction” shall mean, unless waived by the Reorganized Debtor, in
its discretion, in one or more instances:

       (a)    For shares of Common Stock received pursuant to Section 4.3(c)(i) of the Plan, a
              restriction prohibiting the holder of such stock and any of its Trading Affiliates,
              from selling, directly or indirectly, (including, without limitation, any sales, short
              sales, swaps or any derivative transactions that would be equivalent to any sales
              or short positions): (i) during the period between the Effective Date and 11:59
              p.m. (Eastern Standard Time) on the thirtieth (30th) day following the Effective
              Date, more than thirty-three percent (33%) of the total amount of shares of
              Common Stock it received on the Effective Date; (ii) during the period between
              12:01 a.m. (Eastern Standard Time) on the thirty-first (31st) day following the
              Effective Date and 11:59 p.m. (Eastern Standard Time) on the sixtieth (60th) day
              following the Effective Date, more than thirty-three percent (33%) of the total
              amount of shares of Common Stock it received on the Effective Date; and (iii)
              during the period between 12:01 a.m. (Eastern Standard Time) on the sixty-first
              (61st) day following the Effective Date and 11:59 p.m. (Eastern Standard Time)
              on the ninetieth (90th) day following the Effective Date, more than thirty-three
              percent (33%) of the total amount of shares of Common Stock it received on the
              Effective Date; and

       (b)    For shares of Common Stock obtained through the conversion of a Convertible
              Plan Note received pursuant to Section 4.3(c)(ii)(1) of the Plan, a restriction
              prohibiting the holder of such stock and any of its Trading Affiliates, from selling,
              directly or indirectly, (including, without limitation, any sales, short sales, swaps

                                               -7-
                                                                                            7188610.1
     Case 8-20-71757-reg       Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




              or any derivative transactions that would be equivalent to any sales or short
              positions): (i) during the period between the Effective Date and 11:59 p.m.
              (Eastern Standard Time) on the thirtieth (30th) day following the Effective Date,
              more than sixteen and six-tenths percent (16.6%) of the total amount of shares of
              Common Stock it received upon the conversion of such note; (ii) during the
              period between 12:01 a.m. (Eastern Standard Time) on the thirty-first (31st) day
              following the Effective Date and 11:59 p.m. (Eastern Standard Time) on the
              sixtieth (60th) day following the Effective Date, more than sixteen and six-tenths
              percent (16.6%) of the total amount of shares of Common Stock it received upon
              the conversion of such note; (iii) during the period between 12:01 a.m. (Eastern
              Standard Time) on the sixty-first (61st) day following the Effective Date and
              11:59 p.m. (Eastern Standard Time) on the ninetieth (90th) day following the
              Effective Date, more than sixteen and six-tenths percent (16.6%) of the total
              amount of shares of Common Stock it received upon the conversion of such note;
              (iv) during the period between 12:01 a.m. (Eastern Standard Time) on the ninety-
              first (91st) day following the Effective Date and 11:59 p.m. (Eastern Standard
              Time) on the one-hundred and twentieth (120th) day following the Effective Date,
              more than sixteen and six-tenths percent (16.6%) of the total amount of shares of
              Common Stock it received upon the conversion of such note; (v) during the
              period between 12:01 a.m. (Eastern Standard Time) on the one-hundred and
              twenty-first (121st) day following the Effective Date and 11:59 p.m. (Eastern
              Standard Time) on the one-hundred and fiftieth (150th) day following the
              Effective Date, more than sixteen and six-tenths percent (16.6%) of the total
              amount of shares of Common Stock it received upon the conversion of such note;
              and (vi) during the period between 12:01 a.m. (Eastern Standard Time) on the
              one-hundred and fifty-first (151st) day following the Effective Date and 11:59
              p.m. (Eastern Standard Time) on the one-hundred and eightieth (180th) day
              following the Effective Date, more than sixteen and six-tenths percent (16.6%) of
              the total amount of shares of Common Stock it received upon the conversion of
              such note.

        1.49 “Lien” shall have the meanings set forth in Sections 101(36) and (37) of the
Bankruptcy Code; provided that (a) a lien that has been avoided in accordance with Sections 544,
545, 546, 547, 548, 549 or 553 of the Bankruptcy Code shall not constitute a Lien and (b) no lien
shall be valid unless approved by a Final Order of the Bankruptcy Court or by agreement of the
Debtor against whom the lien is asserted.

       1.50 “Loan Documents” shall mean all documents evidencing a Secured Claim and/or
the Lien securing such Claim, executed by the Debtor prior to the Petition Date, including,
without limitation, notes, loan agreements, mortgages, security agreements, financing statements,
guarantees, swap agreements, and such other documents executed in connection with such
Secured Claim and/or Lien.

       1.51 “Minimum Contribution” shall mean the amount of $3,000,000, less the Plan
Costs and the DIP Obligation, to be made by Auctus and used to fund the Plan and the
Reorganized Debtor’s ongoing operations, in exchange for which Auctus shall receive a Secured
Convertible Plan Note pursuant to Section 5.2 of the Plan.

                                              -8-
                                                                                         7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




        1.52 “Net Proceeds” shall mean the gross proceeds of any sale, transfer or other
liquidation of any of the Assets, including the prosecution of Causes of Action, less the
aggregate of: (a) the costs and expenses of selling, transferring, prosecuting and/or liquidating
the Assets, including, without limitation, professional fees and expenses related to the recovery
and disposition of the Assets; (b) taxes (including capital gains taxes); (c) accrued and unpaid
real estate taxes and municipal liens; and (d) closing costs and other usual and ordinary recording
and/or settlement charges.

       1.53 “Organization Documents” shall mean, as applicable, the Debtor’s operating
agreements, trust agreements, articles of incorporation, bylaws, corporate minute books and such
other documents evidencing the Debtor’s formation and/or operation in such jurisdictions in
which the Debtor is authorized to conduct business.

       1.54 “Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated association or organization, governmental
agency or political subdivision.

       1.55    “Petition Date” shall mean March 20, 2020.

      1.56 “Plan” shall mean this Amended Joint Plan of Reorganization of Biorestorative
Therapies, Inc. and Auctus Fund, LLC, including, without limitation, all exhibits, supplements,
appendices and schedules to the Plan, either in their present form or as the same may be altered,
amended or modified from time to time.

        1.57 “Plan Costs” shall mean the costs incurred by Auctus to be a proponent of the
Plan, including, without limitation, attorneys’ fees and costs, consultants’ fees and costs, and out
of pocket costs and expenses.

        1.58 “Plan Documents” shall mean the documents reasonably necessary to effectuate
the Plan, including the Intercreditor Agreements, the Convertible Plan Notes and the Secured
Convertible Plan Notes.

       1.59    “Plan Lien” shall mean a Lien on substantially all assets of the Reorganized
Debtor.

        1.60 “Plan Supplement” shall mean the compilation of documents, agreements, papers,
instruments and forms of documents associated with the Plan, including the Convertible Plan
Note, the Secured Convertible Plan Note, and the Intercreditor Agreement relating to the Secured
Convertible Plan Note, to be filed in connection with the confirmation of the Plan.

        1.61 “Plan Warrants” shall mean (a) one (1) Common Stock purchase warrant per
dollar of Financing Amount permitting the holder to purchase a certain amount of the Common
Stock at an exercise price equal to $0.0002 per share with a cash call option permitting the
Reorganized Debtor to redeem such warrant in the event that such warrant is registered in an
effective registration statement for a price equal to the exercise price (subject to adjustment per
the definitive documents) multiplied by the number of warrants outstanding; and (b) one (1)
Common Stock purchase warrant per dollar of Financing Amount permitting the holder to
purchase a certain amount of the Common Stock at an exercise price equal to $0.0004 per share.

                                                -9-
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




The Plan Warrants shall include such anti-dilution provisions which are standard for common
stock purchase warrants of this type, with the anti-dilution to be terminated upon the
Reorganized Debtor’s consummating the listing of its common stock on the NASDAQ Capital
Markets or another senior exchange.

       1.62 “Priority Claims” shall mean all Claims, if any, entitled to priority under Section
507(a) of the Bankruptcy Code other than Priority Tax Claims and Administrative Expense
Claims.

        1.63 “Priority Tax Claims” shall mean any Claim of a governmental unit entitled to
priority under Section 507(a)(8) of the Bankruptcy Code.

       1.64 “Professionals” shall mean those Persons (a) employed pursuant to an order of the
Bankruptcy Court in accordance with Sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services pursuant to Sections 327, 328, 329, 330 and 331 of the Bankruptcy
Code, or (b) for which compensation and reimbursement is allowed by the Bankruptcy Court
pursuant to Section 503(b)(4) of the Bankruptcy Code.

       1.65 “Professional Fee Claims” shall mean the fees and expenses of Professionals
under Sections 330, 331, or 503 of the Bankruptcy Code approved by an order of the Bankruptcy
Court.

       1.66    “Proponents” shall mean Auctus and the Debtor.

        1.67 “Pro Rata” shall mean, when used with reference to a distribution of property
under the Plan, proportionately so that with respect to a particular Allowed Claim, the ratio of
(a)(1) the amount of property distributed on account of such Claim to (2) the amount of such
Claim, is the same as the ratio of (b)(1) the amount of property distributed on account of all
Allowed Claims of the Class in which such Claim is included to (2) the amount of all Allowed
Claims in that Class.

        1.68 “Reorganized Debtor” shall mean the Debtor, from and after the Effective Date,
as recapitalized, reconstituted and reorganized pursuant to the Plan and any associated
documents.

        1.69 “Schedules” shall mean the schedules of assets and liabilities, the list of holders of
interests and the statements of financial affairs filed by the Debtor under Section 521 of the
Bankruptcy Code and Bankruptcy Rule 1007, as such schedules, lists and statements have been
or may be supplemented or amended from time to time.

        1.70 “Secured Claim” shall any Claim that is secured by a Lien on Collateral to the
extent of the value of such Collateral, as determined in accordance with Section 506(a) of the
Bankruptcy Code, or, in the event that such Claim is a claim of setoff under Section 553 of the
Bankruptcy Code, to the extent of such setoff.

       1.71 “Secured Convertible Plan Note” shall mean a convertible note, in a form to be
provided in the Plan Supplement, issued by the Reorganized Debtor, secured by the Plan Lien
and subject to an Intercreditor Agreement, that contains, among other things, the following

                                              - 10 -
                                                                                           7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




terms: (a) a maturity date thirty-six (36) months following the Effective Date; (b) an interest rate
of seven percent (7%) per annum; (c) the indebtedness shall be convertible at the option of the
investor pursuant to applicable securities laws into shares of the Common Stock at a zero percent
(0%) discount to the VWAP of the Common Stock over the five (5) trading days immediately
preceding any conversion, (d) mandatory conversion of all outstanding indebtedness at such time
as the Reorganized Debtor consummates the listing of the Common Stock on the NASDAQ
Capital Markets or another senior exchange; outstanding indebtedness to be converted on the
same terms as provided to investors in connection with a public offering undertaken in
connection with the senior exchange listing; and (e) other terms that are customarily included in
similar convertible notes.

        1.72 “Trading Affiliate” shall mean any Person acting on behalf of or pursuant to any
holder of Common Stock which had knowledge of the transactions contemplated by the Plan, has
or shares discretion relating to such holder’s investments and trading or information concerning
such holder’s investments, or is subject to such holder’s review or input concerning such
Person’s investments or trading

        1.73 “Tuxis Note” shall mean the promissory notes issued by the Debtor to the Tuxis
Trust in June of 2016, and amended on or about November 17, 2018, November 20, 2018, and
December 17, 2019.

        1.74 “Voting Deadline” shall mean the deadline for submitting ballots with respect to
the Plan that is established by the Bankruptcy Court.

       1.75    “VWAP” shall mean the volume weighted average price for the Common Stock.

                                           ARTICLE II

                 TREATMENT OF ALLOWED UNCLASSIFIED CLAIMS

       2.1     Non-Classification.

        As provided in Section 1123(a)(1) of the Bankruptcy Code, Administrative Expense
Claims and Priority Tax Claims against the Debtor are not classified for the purposes of voting
on, or receiving distributions under, the Plan. All such Claims are instead treated separately in
accordance with the terms set forth in this Article II.

       2.2     Administrative Expense Claims.

        (a)     General. Except for Professional Fee Claims and except as otherwise agreed to
by the Debtor and the holder of an Allowed Administrative Expense Claim, each such holder
shall be paid in full in Cash on the later of: (i) the date such Allowed Administrative Expense
Claim becomes due in accordance with its terms; and (ii) the Effective Date.

       (b)     U.S. Trustee’s Fees. The outstanding fees due to the United States Trustee
pursuant to 11 U.S.C. § 1930 shall be paid in full on or before the Effective Date.



                                               - 11 -
                                                                                            7188610.1
     Case 8-20-71757-reg         Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




       (c)     Professional Compensation and Expense Reimbursement Claims.

               (i)     Within thirty (30) days after the Effective Date, each Professional shall
                       file a final application for the allowance of compensation for services
                       rendered or reimbursement of expenses incurred through and including the
                       Effective Date. Any such application granted by the Bankruptcy Court
                       shall be paid: (1) within fifteen days of the entry of the order of the
                       Bankruptcy Court approving such application, unless a stay of the order
                       approving the application is obtained; or (2) upon such other terms as may
                       be mutually agreed upon between the Professional and the Debtor or
                       Reorganized Debtor.

               (ii)    All fees and expenses of Professionals for services rendered after the
                       Effective Date shall be paid by the Reorganized Debtor upon receipt of
                       reasonably detailed invoices in such amounts and on such terms as such
                       Professional and the Reorganized Debtor may agree. No further order or
                       authorization from the Bankruptcy Court shall be necessary to permit the
                       Reorganized Debtor to pay the fees and expenses of Professionals for
                       services rendered after the Effective Date.

        (d)     DIP Obligation. The DIP Obligation shall, in accordance with Section 1145(a)(1)
of the Bankruptcy Code, and pursuant to Section 5.2 of the Plan, be exchanged on or promptly
after the Effective Date or a Secured Convertible Plan Note in an amount equal to one hundred
percent (110%) of the DIP Obligation.

       2.3     Priority Tax Claims.

        Each holder of an Allowed Priority Tax Claim against the Debtor, if any, shall be paid, at
the sole election of the Debtor, either: (a) upon such terms as may be agreed to between the
Debtor and the holder of an Allowed Priority Tax Claim; (b) in full in Cash on the Effective
Date; or (c) in installment payments of Cash commencing on the Effective Date and (i) of a total
value as of the Effective Date equal to the Allowed amount of such Claim, (ii) over a period
ending not later than five (5) years from the Petition Date, and (iii) in a manner not less favorable
than the most favored General Unsecured Claim under the Plan.

                                           ARTICLE III

               CLASSIFICATION OF CLAIMS AND EQUITY INTERESTS

        The Claims against and Equity Interests in the Debtor are categorized below pursuant to
Sections 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or Equity Interest is classified
in a particular Class only to the extent that the Claim or Equity Interest qualifies within the
description of that Class, and is classified in other Classes to the extent that any portion of the
Claim or Equity Interest falls within the description of such other Classes. A Claim is placed in
a particular Class for the purpose of voting on the Plan, and only to the extent that such Claim is
Allowed for voting purposes in that Class and such Claim has not been paid, released or
otherwise settled prior to the Effective Date.


                                               - 12 -
                                                                                            7188610.1
     Case 8-20-71757-reg       Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




       3.1    Claim and Equity Interest Categories.

       Claims against and Equity Interests in the Debtor have been classified as follows:

     Class                           Designation                          Impairment        Entitled
                                                                                            to Vote

       1            Secured Claims of John Desmarais, Tuxis Trust           Impaired          Yes
                      and/or Phoenix Cell Group Holdings, LLC

       2                            Priority Claims                       Unimpaired          No

       3                      General Unsecured Claims                      Impaired          Yes

       4                      Convenience Class Claims                      Impaired          Yes

       5                           Equity Interests                         Impaired          Yes



       3.2    Elimination of Vacant Classes.

        Any Class of Claims or Equity Interests that does not contain, as of the Confirmation
Date, a holder of an Allowed Claim or Equity Interest, or a holder of a Claim temporarily
allowed under Bankruptcy Rule 3018, shall be deemed deleted from the Plan for all purposes,
including for purposes of determining acceptance of the Plan by such Class under Section
1129(a)(8) of the Bankruptcy Code.

                                         ARTICLE IV

                 TREATMENT OF CLAIMS AND EQUITY INTERESTS

       4.1    Class 1 - Secured Claims of John Desmarais, Tuxis Trust and/or Phoenix
              Cell Group Holdings, LLC

              (a)     Classification. Class 1 shall consist of the Secured Claims against the
                      Debtor held by John Desmarais, the Tuxis Trust and/or Phoenix Cell
                      Group Holdings, LLC.

              (b)     Impairment and Voting. Class 1 is impaired under the Plan and the
                      holders of the Class 1 Secured Claims shall be entitled to vote to accept or
                      reject the Plan.

              (c)     Claim Treatment. In full and final satisfaction, settlement, discharge and
                      release of the Allowed Class 1 Secured Claims, the holders of such Claims
                      shall receive the following:


                                              - 13 -
                                                                                            7188610.1
Case 8-20-71757-reg    Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




             (i)      February 2020 Bridge Notes Allowed Secured Claims. The holder
                      of the Allowed Secured Claims arising from the February 2020
                      Bridge Notes shall receive, at the sole option of Auctus, one of the
                      following:

                      (1)    Payment in full of such Claim by monthly payments of
                             principal and interest, based on an interest rate of four and
                             one quarter percent (4.25 %) per annum and a twenty (20)
                             year amortization schedule, with all unpaid principal and
                             interest due at the end of the sixtieth (60th) month following
                             the Effective Date, provided that, the outstanding amount
                             due may be pre-paid at any time without penalty, with such
                             payments to commence on the first day of the first full
                             month following the Effective Date;

                      (2)    Cash on the Effective Date equal to the amount of the
                             Allowed Secured Claims arising from the February 2020
                             Bridge Notes;

                      (3)    A Secured Convertible Plan Note in the amount of the
                             Allowed Secured Claims arising from the February 2020
                             Bridge Notes;

                      (4)    Such treatment as is agreed upon in writing between the
                             Proponents and the holder of the Allowed Secured Claims
                             arising from the February 2020 Bridge Notes; or

                      (5)    The treatment, as determined by the Bankruptcy Court,
                             necessary to provide the holder of the Allowed Secured
                             Claims arising from the February 2020 Bridge Notes with
                             the indubitable equivalent of such Claims.

             (ii)     Claims Secured by Avoidable Liens. The Claims arising from the
                      Desmarais Note and the Tuxis Note that are secured by Liens that
                      were granted by the Debtor and/or perfected within one (1) year of
                      the Petition Date: (1) shall be treated as Class 3 General Unsecured
                      Claims, (2) shall not constitute Class 1 Allowed Secured Claims,
                      and (3) the Liens securing such Claims shall be canceled,
                      discharged and released pursuant to Article IX of the Plan.

       (d)   Acceptance of Plan. Notwithstanding Section 4.1(c)(i) of the Plan, if the
             holder of the Allowed Secured Claims arising from the February 2020
             Bridge Notes irrevocably votes to accept the Plan, the holder of such
             Allowed Claim may elect to receive either the treatment set forth in
             Section 4.1(c)(i)(2) of the Plan, or the treatment set forth in Section
             4.1(c)(i)(3) of the Plan.



                                      - 14 -
                                                                                   7188610.1
Case 8-20-71757-reg    Doc 104     Filed 08/07/20      Entered 08/07/20 18:48:02




       (e)   Covenants and Loan Documents. The Covenants shall apply to the Class
             1 Allowed Secured Claim. As of the Effective Date, the Loan Documents
             shall be deemed amended and restated, without further action, as
             necessary to reflect and incorporate the terms of the Plan. The occurrence
             of the Effective Date shall render inoperative any terms, covenants,
             representations and warranties, and/or remedies contained in the Loan
             Documents that impose obligations upon the Debtor that are inconsistent
             with or more expansive than the terms of the Plan, and to the extent that
             there is any inconsistency between the Plan and any of the Loan
             Documents, the terms of the Plan shall control.

       (f)   Retention of Liens. To secure the payment of Class 1 Allowed Secured
             Claims and except as modified by the Plan, the holders of such Claims
             shall retain their Liens to the extent, validity and priority of such Liens as
             of the Petition Date.

       (g)   Discharge of Liens. Upon payment or satisfaction in full of an Allowed
             Class 1 Secured Claim: (i) all Liens securing such Allowed Secured Claim
             shall be deemed canceled, discharged and released, and (ii) the holder of
             such Allowed Secured Claim shall deliver to the Reorganized Debtor,
             within three (3) Business Days (or within such period agreed to by the
             Reorganized Debtor) of the payment in full of such Allowed Secured
             Claim, all UCC terminations, mortgage discharges and any other
             documents necessary to effect the discharge and release of the Liens that
             secured such Allowed Secured Claim.

       (h)   Reporting. Until the Allowed Class 1 Secured Claims are satisfied or paid
             in full, the Reorganized Debtor shall provide the holders of such Claims
             with the following reporting:

             (i)      Quarterly Report. Commencing on the sixtieth (60th) day after the
                      end of the first full calendar quarter following the occurrence of
                      the Effective Date occurs, and continuing on such date for each
                      following calendar quarter, the Reorganized Debtor shall provide
                      each holder of an Allowed Class 1 Secured Claim with the
                      Reorganized Debtor’s Financial Statements for the preceding
                      calendar quarter.

             (ii)     Yearly Reports. On or before April 30 of each calendar year
                      following the Effective Date, the Reorganized Debtor shall provide
                      each holder of an Allowed Class 1 Secured Claim with Financial
                      Statements for the preceding calendar year.

             (iii)    Confidentiality. Notwithstanding any freedom of information act
                      or similar statute, the holders of the Class 1 Allowed Secured
                      Claims and their representatives, agents and professionals shall
                      keep all reports provided by the Reorganized Debtor strictly


                                     - 15 -
                                                                                    7188610.1
Case 8-20-71757-reg     Doc 104     Filed 08/07/20      Entered 08/07/20 18:48:02




                      confidential and shall be permitted to disclose such reports only to
                      those of their representatives, agents and professionals specifically
                      involved in evaluating the Allowed Class 1 Secured Claim who
                      require such reports. If the holder of an Allowed Class 1 Secured
                      Claim or any of its representatives, agents or professionals become
                      legally compelled to disclose any of the reports, such Claim holder
                      shall consult with the Reorganized Debtor, provide the
                      Reorganized Debtor with prompt written notice before any report
                      is disclosed, and shall disclose only that portion of the report that is
                      legally required to be disclosed. The Reorganized Debtor may
                      seek a protective order or other appropriate remedy to protect the
                      confidentiality of the reports (including without limitation a
                      narrowing of the scope of disclosure). If the Reorganized Debtor
                      does not obtain a protective order or other appropriate remedy, or
                      if the Reorganized Debtor agrees to permit disclosure of a report,
                      such Claim holder shall exercise good faith in cooperating with
                      any efforts of the Reorganized Debtor to obtain appropriate
                      assurances in writing that confidential treatment will be accorded
                      the report.

       (i)    Remedies. Upon the occurrence of a Default as to an Allowed Class 1
              Secured Claim, the holder of such Claim shall be entitled to enforce its
              rights under applicable law in a court of competent jurisdiction in the state
              of New York.

 4.2   Class 2 – Priority Claims.

       (a)    Classification. Class 2 consists of the Priority Claims against the Debtor.

       (b)    Impairment and Voting. Class 2 is unimpaired under the Plan and the
              holders of Priority Claims are not entitled to vote to accept or reject the
              Plan.

       (c)    Claim Treatment. In full and final satisfaction, settlement, discharge and
              release of the Allowed Priority Claims, the holders of the Allowed Priority
              Claims shall be paid in full in Cash either: (i) in accordance with any pre-
              petition agreements between the holder of the Allowed Priority Claim and
              the Debtor, (ii) on the later to occur of the Effective Date or the date the
              Claim becomes an Allowed claim, or (iii) in accordance with any post-
              Petition Date agreement between the claimant and the Debtor.

 4.3   Class 3 – General Unsecured Claims.

        (a)   Classification. Class 3 consists of the General Unsecured Claims against
              the Debtor.




                                       - 16 -
                                                                                     7188610.1
Case 8-20-71757-reg    Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




        (b)   Impairment and Voting. Class 3 is impaired under the Plan and each
              holder of a General Unsecured Claim shall be entitled to vote to accept or
              reject the Plan.

        (c)   Claim Treatment. In full and final satisfaction, settlement, discharge and
              release of the Allowed General Unsecured Claims, each holder of an
              Allowed General Unsecured Claim shall receive, at the election of the
              holder of such Allowed Claim, on or promptly after the Effective Date, or
              such other date after the Effective Date as provided for herein, one of the
              following:

              (i)     In accordance with Section 1145(a)(1) of the Bankruptcy Code and
                      subject to the Leak Out Restriction, shares of Common Stock in
                      the Reorganized Debtor in an amount equal to the Allowed amount
                      of the General Unsecured Claim multiplied by one-hundred (100);
                      or

              (ii)    Provided that the holder of the Allowed General Unsecured Claim
                      provides Cash to the Reorganized Debtor after the Effective Date
                      equal to not less than the Financing Amount:

                      (1) in accordance with Section 1145(a)(1) of the Bankruptcy Code,
                      in exchange for its Allowed General Unsecured Claim, and subject
                      to the Leak Out Restriction, a Convertible Plan Note equal to the
                      amount of the Allowed General Unsecured Claim; and

                      (2) pursuant to and in reliance on Section 4(a)(2) of the Securities
                      Act of 1933, as amended, and Rule 506(d) promulgated
                      thereunder, (a) a Secured Convertible Plan Note equal to the
                      Financing Amount; and (b) one Plan Warrant for each dollar of
                      Financing Amount.

        (d)   Election. In the event that the holder of an Allowed General Unsecured
              Claim does not, when voting on the Plan, elect which treatment it will
              receive under Section 4.3(c) of the Plan, such holder shall make the
              election prior to the Effective Date or such later date as may be agreed
              upon by Auctus, barring which such holder shall receive the treatment set
              forth in Section 4.3(c)(i) of the Plan.

        (e)   Execution of Documents. Any holder of a General Unsecured Claim who
              elects the treatment provided for in Section 4(c)(ii) of the Plan shall, prior
              to the hearing on confirmation of the Plan or such later date as may be
              approved by Auctus, execute (i) an investor questionnaire, (ii) a
              commitment, in the form of a subscription agreement or other agreement
              acceptable to Auctus, (ii) an escrow agreement and (iii) such other
              documents customarily required for such a financing and as may be
              reasonably requested by Auctus. Such holder may be required to place the


                                      - 17 -
                                                                                    7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




                      Financing Amount in escrow prior to the hearing on confirmation of the
                      Plan; provided, however, that both (i) the release of the Financing Amount
                      from escrow and (ii) the purchase, sale and issuance of the Convertible
                      Plan Note, the Secured Convertible Plan Note and the Plan Warrants shall
                      not occur until after the occurrence of the Effective Date.

       4.4     Class 4 – Convenience Class Claims.

               (a)    Classification. Class 4 consists of the Allowed Convenience Class
                      Claims.

               (b)    Impairment and Voting. Class 4 is impaired under the Plan and each
                      holder of a Convenience Class Claim shall be entitled to vote to accept or
                      reject the Plan.

               (c)    Claim Treatment. In full and complete satisfaction, settlement, release
                      and discharge, each holder of an Allowed Convenience Class Claim shall
                      receive, in Cash, upon the later to occur of the Effective Date or the date
                      such Claim becomes an Allowed Claim, the lesser of:

                      (i)     Twenty percent (20%) of the holder’s Allowed Claim; or

                      (ii)    $6,000.00.

               (d)    Election. Any creditor with an Allowed Claim may elect to become an
                      Allowed Convenience Class Claim by doing so on the ballot approved by
                      the Bankruptcy Court not later than the deadline for voting on the Plan.

       4.5     Class 5 – Equity Interests.

               (a)    Classification. Class 5 consists of the Equity Interests in the Debtor.

               (b)    Impairment and Voting. Class 5 is impaired under the Plan and the
                      holders of Equity Interests shall be entitled to vote to accept or reject the
                      Plan.

               (c)    Treatment. The holders of Allowed Equity Interests in the Debtor shall
                      retain such interests, provided that: (i) all holders of Equity Interests shall
                      have any and all of their Anti-dilution Rights extinguished and cancelled;
                      (ii) all holders of Equity Interests shall have any and all of their rights to
                      sell or put shares to the Debtor extinguished and cancelled; and (iii) if
                      Class 3 and/or Class 4 vote to reject the Plan, the Equity Interests in the
                      Debtor shall be cancelled.

       4.6     Reservation of Rights.

       The Proponents reserve the right to, among other things, (a) contest the right of the holder
of any Claim to vote on the Plan, or designate the vote of the holder of any Claim, (b) contest the

                                               - 18 -
                                                                                              7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




right of the holder of any Claim to receive distributions under the Plan, (c) seek to subordinate
any Claim for inequitable conduct or otherwise, and (d) seek to estimate any claim for any
purposes under the Plan.

                                           ARTICLE V

                    MEANS FOR IMPLEMENTATION OF THE PLAN

       5.1     Plan Implementation.

        The Plan and the Reorganized Debtor’s post-Effective Date operations will be funded
from the cash received in exchange for Secured Convertible Plan Notes, including the Minimum
Contribution, and from any other financing as may be authorized pursuant to the Reorganized
Debtor’s Organization Documents or applicable law. Upon the Effective Date, the Debtor is
authorized to take all action permitted by its Organization Documents (as amended) and by the
law, including, without limitation, to use its Cash and other Assets for all purposes provided for
in the Plan and in its operations, to the borrow funds, to refinance their Secured obligations, to
grant liens on their unencumbered Assets, and to sell its existing Assets. Any Assets sold by the
Reorganized Debtor to fund the Plan shall be transferred, assigned or otherwise conveyed to the
buyer free and clear of all liens, claims, encumbrances and interests, with such liens, claims,
encumbrances and interests to attach to the Net Proceeds of the sale to the same extent, priority
and validity as is set forth in the Plan.

       5.2     Secured Convertible Plan Notes.

        Any entity that is an Accredited Investor, as that term is defined in 17 CFR § 230.501,
that has provided all documents customarily required to demonstrate such status and that has
executed a commitment, by way of a subscription agreement or other agreement acceptable to
Auctus, may, pursuant to and in reliance on Section 4(a)(2) of the Securities Act of 1933, as
amended, and Rule 506(d) promulgated thereunder, and subject to the approval of Auctus,
provide financing to the Reorganized Debtor after the Effective Date, in increments of
$1,000.00, in exchange for which the entity providing the financing shall receive a Secured
Convertible Plan Note in the amount of such financing and one Plan Warrant for each dollar of
such financing; provided that, in no event shall such financing exceed the Financing Cap absent
the express consent of Auctus. If the financing provided under Section 4.3(c)(ii) and this Section
5.2 of the Plan exceeds the Financing Cap, then Auctus shall have the right to limit the financing
provided by any single holder of an Allowed General Unsecured Claim to an amount equal to
seventy-five percent (75%) of such Allowed General Unsecured Claim. Auctus shall have the
right to choose which entities may provide financing under this Section 5.2 of the Plan. In
consideration of the Minimum Contribution, Auctus shall receive two or more Secured
Convertible Plan Notes in an amount equal to one-hundred ten percent (110%) of the aggregate
of the Minimum Contribution, the DIP Obligation and the Plan Costs. The Secured Convertible
Plan Note received by Auctus in exchange for the DIP Obligation in an amount equal to one
hundred ten percent (110%) of the DIP Obligation shall be issued in accordance with Section
1145(a)(1) of the Bankruptcy Code. Auctus shall also receive a Secured Convertible Plan Note
for any amount of financing it provides to the Debtor in excess of the Minimum Contribution.


                                               - 19 -
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




       5.3     Execution of Necessary Documents; Amendment of Documents.

        (a)     Confirmation of the Plan shall constitute authorization by the Bankruptcy Court
for the Debtor and/or the Reorganized Debtor to enter into all documents, instruments and
agreements necessary to effectuate the terms of the Plan. The form and/or content of the
documents, instruments and agreements necessary to effectuate the terms of the Plan shall be
subject to the approval of the Proponents, in their sole discretion.

        (b)    As of the Effective Date, all pre-Confirmation Date documents and agreements
(whether written or oral) between the Debtor and any party shall be deemed to be amended as
necessary to effectuate and conform to the terms of this Plan. To the extent that there is any
inconsistency between the Plan and any such documents and agreements, the terms of the Plan
shall control.

        (c)     All matters provided for in the Plan involving any corporate action required by
the Debtor or Reorganized Debtor in connection with the Plan shall be deemed to have occurred,
and shall be in effect, without any requirement of further action by the Reorganized Debtor, its
agents, representatives, members, managers, officers, directors or Affiliates.

       5.4     Organization Documents and Good Standing.

        As of the Effective Date, the Debtor’s Organization Documents shall be amended as
necessary to effectuate the terms of the Plan and shall become the Organization Documents of
the Reorganized Debtor, including, without limitation, to effectuate the issuance and
authorization of Common Stock as needed to effectuate the Plan, permit post-Effective Date
operations, permit the creation of incentive stock plans, and the raising of additional financing
and capital. To the extent that there is any inconsistency between the Plan and any of the
Organization Documents, the terms of the Plan shall control. To the extent the Debtor is not in
compliance as of the Effective Date with any state or local law requirements necessary to remain
as an organized legal entity in good standing and/or remain authorized as an organized legal
entity to conduct business in any jurisdiction, the Debtor and/or the Reorganized Debtor, as the
case may be, shall be deemed to be in compliance with any such laws if they comply with such
laws within six months after the Effective Date. To the extent necessary, the Debtor’s
Organization Documents shall be deemed amended to prohibit the issuance of nonvoting equity
securities, and to provide, as to any classes of securities possessing voting power, an appropriate
distribution of such power among such classes, including, in the case of any class of equity
securities having a preference over another class of equity securities with respect to dividends,
adequate provisions for the election of directors representing such preferred class in the event of
default in the payment of such dividends. As soon as practicable following the Effective Date,
the Reorganized Debtor shall take such action as is necessary to bring it into compliance with all
applicable Securities and Exchange Commission rules and regulations.

       5.5     Revesting of Property.

        Except as otherwise provided in the Plan, the Reorganized Debtor shall, as of the
Effective Date, be vested with all of the Assets of the Debtor.



                                               - 20 -
                                                                                            7188610.1
     Case 8-20-71757-reg         Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




       5.6     Preservation and Resolution of Causes of Action.

        Except as provided in, and unless expressly waived, relinquished, exculpated, released,
compromised or settled in the Plan, the Confirmation Order, any Final Order, or in any contract,
instrument, release or other agreement entered into or delivered in connection with the Plan, the
Reorganized Debtor will exclusively retain and may enforce, and the Debtor and the
Reorganized Debtor expressly reserve and preserve for these purposes, in accordance with
Sections 1123(a)(5)(A) of the Bankruptcy Code, any Claims, demands, rights and Causes of
Action that the Debtor or the Estate may hold against any person or entity. No preclusion
doctrine, including, without limitation, the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable or otherwise) or laches shall apply to
them by virtue of or in connection with the confirmation or consummation of the Plan. After the
Effective Date and except as otherwise provided in the Plan, the Reorganized Debtor is
authorized, without further Bankruptcy Court order, to compromise, settle and/or otherwise
dispose of any Causes of Action.

       5.7     Trustee Powers.

        Upon the Effective Date, the Reorganized Debtor shall be vested with the standing of and
with all rights, powers and benefits afforded to a “trustee” under the Bankruptcy Code.

       5.8     Default.

        No event of default under the Plan or any Plan Documents shall occur unless, in the event
of a breach of the Debtor’s or the Reorganized Debtor’s obligations under the Plan, the holder of
the Allowed Claim asserting the default shall provide written notice of such breach to the
Reorganized Debtor and such breach is not cured: (a) in the event of a breach that can be cured
by the payment of a sum of money, within ten (10) Business Days of the Reorganized Debtor’s
receipt of such notice; and (b) for any other breach, within thirty (30) days of the Reorganized
Debtor’s receipt of such notice, provided that, if such non-monetary breach cannot reasonably be
cured within such 30-day period and the Reorganized Debtor has commenced curing such breach
and continue to cure such breach, the thirty (30) day period shall be extended for such time as is
reasonably necessary to cure such breach.

                                           ARTICLE VI

     DISTRIBUTIONS ON CLAIMS AND RESOLUTION OF DISPUTED CLAIMS

       6.1     Method of Distributions Under the Plan.

        (a)      In General. Subject to Bankruptcy Rule 9010, and except as otherwise provided
in the Plan, all distributions under the Plan to be made by, or on behalf of, the Reorganized
Debtor to the holder of each Allowed Claim shall be mailed by first class mail, postage prepaid,
to the address of such holder as listed on the Schedules unless the Reorganized Debtor has been
notified in writing of a change of address as of the Distribution Record Date, including, without
limitation, by the filing of a proof of claim or notice of transfer of claim filed by such holder that
provides an address for such holder different from the address reflected on the Schedules. The

                                                - 21 -
                                                                                              7188610.1
     Case 8-20-71757-reg         Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




Reorganized Debtor shall have no obligation to locate such holders whose distributions or
notices are properly mailed but nevertheless returned.

       (b)    Form of Distributions. Except as otherwise provided in the Plan, any payment of
Cash made by, or on behalf of, the Reorganized Debtor pursuant to the Plan shall be made by
check or, upon agreement of the parties, by wire transfer.

       (c)    Distributions to be on Business Days. Any payment or distribution required to be
made under the Plan on a day other than a Business Day shall be made on the next succeeding
Business Day.

       (d)     Fractional Dollars. Whenever any payment of a fraction of a dollar would
otherwise be called for, the actual payment shall reflect a rounding of such fraction to the nearest
whole dollar (rounding down in the case of $0.50 or less, and rounding up in the case of more
than $0.50).

         (e)     Distributions to Holders as of the Distribution Record Date. As of the close of
business on the Distribution Record Date, the claims register shall be closed. The Reorganized
Debtor shall have no obligation to recognize any transfer of any Claims occurring after the close
of business on the Distribution Record Date, and shall instead be entitled to recognize and deal
for all purposes under the Plan with only those holders of record as of the close of business on
the Distribution Record Date. This Section 6.1(e) of the Plan shall not be deemed to bar or
restrict the assignment of any Claim.

       6.2     Allowance of and Objections to Claims.

        (a)    Any holder of multiple Allowed Claims against the Debtor shall be treated under
the Plan as though such holder had one Allowed Claim in the aggregate amount of such multiple
Allowed Claims.

        (b)    Except as otherwise specifically provided in the Plan or in an order of the
Bankruptcy Court pursuant to Section 506(b) of the Bankruptcy Code, no interest shall accrue on
or be paid on account of an Allowed Claim.

        (c)     Prior to the Effective Date, any objections to Claims against the Debtor shall be
prosecuted by the Debtor. On and after the Effective Date and unless otherwise ordered by the
Bankruptcy Court after notice and a hearing, the Reorganized Debtor and Auctus shall have the
right to the exclusion of all others (except as to the Professionals’ applications for allowances of
compensation and reimbursement of expenses under Section 327 of the Bankruptcy Code and
Rule 2014(a) of the Bankruptcy Rules) to make, file, prosecute, settle, compromise, withdraw or
resolve in any manner approved by the Bankruptcy Court, objections to Claims.
Notwithstanding any other provision of the Plan, the Reorganized Debtor shall not make any
distribution on account of any Disputed Claim unless and until such Claim becomes Allowed.

       (d)    After the Effective Date and except as otherwise provided in the Plan, the
Reorganized Debtor is authorized, without further Bankruptcy Court order, to compromise, settle
and/or otherwise dispose of any dispute regarding a Claim.


                                               - 22 -
                                                                                            7188610.1
     Case 8-20-71757-reg         Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




       6.3     Deadline for Objecting to Claims.

        Except as otherwise provided by order of the Bankruptcy Court, the Debtor, the
Reorganized Debtor or Auctus, as the case may be, may file an objection to a Claim against the
Debtor until the later of: (a) the date that such Claim becomes due and payable in accordance
with its terms, or (b) ninety (90) days after the Effective Date.

       6.4     Estimation of Claims.

        The Debtor, the Reorganized Debtor or Auctus may, at any time, request that the
Bankruptcy Court estimate any Disputed Claim pursuant to Section 502(c) of the Bankruptcy
Code regardless of whether the Debtor or the Reorganized Debtor have previously objected to
such Claim or whether the Bankruptcy Court has ruled on any such objection. The Bankruptcy
Court shall have jurisdiction to estimate a Disputed Claim at any time and for any purpose,
including, without limitation, for plan voting, feasibility, allowance and distribution purposes. If
the Bankruptcy Court estimates a Disputed Claim, such estimation shall not preclude the Debtor,
the Reorganized Debtor or Auctus from pursuing any supplemental proceedings to object to any
payment of such Claim. All of the aforementioned Claims objections, estimation and resolution
procedures are cumulative and not exclusive remedies. Claims may be estimated and
subsequently compromised, settled, withdrawn or resolved by any mechanism approved by the
Bankruptcy Court or by agreement between the Debtor, the Reorganized Debtor and Auctus, and
the holder of such Disputed Claim.

       6.5     Reversion of Unclaimed Checks.

        The amounts of any checks issued for distributions under the Plan that remain uncashed
for a period of 180 days after the date of such distribution shall revert and be vested in the
Reorganized Debtor free and clear of any claim or interest of any holder of a Claim under the
Plan.

       6.6     Obligation to Provide Tax Documents.

         No Person entitled to a payment or distribution under the Plan shall receive such
distribution or payment until the Person provides the Reorganized Debtor with: (a) a W-9 or
similar federal or state tax form, and (b) such other tax forms as are reasonably requested by the
Reorganized Debtor (collectively the “Tax Forms”). If any Person holding an Allowed Claim
fails to provide a Tax Form to the Reorganized Debtor after two written requests for a Tax Form,
such Person’s Allowed Claim shall be disallowed and expunged without further order of the
Bankruptcy Court.

       6.7     Deadline on Actions Required to Receive Distribution Under Plan.

       Except as otherwise provided for in this Plan, any condition to receiving a distribution
under this Plan shall be satisfied no later than five (5) years after the entry of the Confirmation
Order consistent with 11 U.S.C. § 1143. Failure to take appropriate action to satisfy such
condition may result in that entity not receiving a distribution under this Plan.



                                                - 23 -
                                                                                             7188610.1
     Case 8-20-71757-reg        Doc 104      Filed 08/07/20     Entered 08/07/20 18:48:02




                                          ARTICLE VII

                        VOTING ON THE PLAN AND CRAMDOWN

       7.1     Voting of Claims.

        Each holder of an Allowed Claim in an impaired Class that retains or receives property
under the Plan shall be entitled to vote separately to accept or reject the Plan. Each holder of the
foregoing Allowed Claims electing to vote shall do so on a duly executed and delivered ballot
and in accordance with procedures set forth in the applicable order of the Bankruptcy Court
establishing Plan voting procedures.

       7.2     Acceptance by Impaired Classes.

        An impaired class of Claims or Equity Interests shall have accepted the Plan if (a) the
holders (other than any holder designated under Section 1126(e) of the Bankruptcy Code) of at
least two-thirds in amount of the Allowed Claims or Allowed Equity Interests actually voting in
such Class have voted to accept the Plan and (b) the holders (other than any holder designated
under Section 1126(e) of the Bankruptcy Code) of more than one-half in number of the Allowed
Claims or Allowed Equity Interests actually voting in such Class have voted to accept the Plan.
If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the holders of such Claims or
Interests in such Class shall be deemed to have accepted the Plan.

       7.3     Nonconsensual Confirmation.

        If any impaired Class entitled to vote does not accept the Plan by the requisite majorities
provided in Sections 1126(c) or 1126(d) of the Bankruptcy Code, as applicable, or if any
impaired class is deemed to have rejected the Plan, the Debtor reserves the right (a) to seek
confirmation of the Plan under Section 1129(b) of the Bankruptcy Code; and/or (b) to amend the
Plan in accordance with Section 12.3 of the Plan.

                                         ARTICLE VIII

         EXECUTORY CONTRACTS, UNEXPIRED LEASES, POST-PETITION
           CONTRACTS AND RETIREE AND COMPENSATION BENEFITS

       8.1     Assumption of Executory Contracts and Unexpired Leases.

        Pursuant to Sections 1123(b)(2) and 365(a) of the Bankruptcy Code, any executory
contract or unexpired lease (excluding insurance policies) that (i) has not expired by its own
terms on or prior to the Confirmation Date, (ii) has not been assumed, assumed and assigned or
rejected with the approval of the Bankruptcy Court on or prior to the Confirmation Date, (iii) is
not the subject of a motion to assume or reject which is pending at the time of the Confirmation
Date, or (iv) is not designated by Auctus as being an executory contract or unexpired lease to be
rejected at the time of confirmation of this Plan, shall be deemed assumed on the Effective Date.


                                               - 24 -
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




The entry of the Confirmation Order by the Bankruptcy Court shall constitute approval of such
assumption pursuant to Sections 365(a) and 1123(b)(2) of the Bankruptcy Code.

      8.2   Payments Related to The Assumption of Executory Contracts And
Unexpired Leases.

        (a)    Payment of Claims Arising From Assumed Contracts And Leases. Any Allowed
Claims arising from the assumption of an executory contract or unexpired lease will receive, in
full and complete satisfaction, settlement, release and discharge of such Claims, payment in the
ordinary course of business as and when such Allowed Claims become due pursuant to such
executory contract or unexpired lease.

         (b)      Disputed Claims and Bar Date. If there is a dispute regarding (i) the amount of
any claim arising from the assumption or rejection of an executory contract or unexpired lease,
(ii) the ability of the Debtor or any assignee to provide “adequate assurance of future
performance,” within the meaning of Section 365 of the Bankruptcy Code, under a contract or
lease to be assumed, or (iii) any other matter pertaining to the assumption or assumption and
assignment of any contract or lease, the payment of any Claim related to the foregoing will be
made following entry of a Final Order resolving the dispute and approving the assumption.

       8.3     Rejection Damage Claims.

        If the rejection of an executory contract or unexpired lease by the Debtor results in a
Claim by the other party or parties to such contract or lease, any claim for damages, if not
previously evidenced by a filed proof of claim, shall be forever barred and shall not be
enforceable against the Estate, the Reorganized Debtor and their respective properties, agents,
successors, or assigns, unless a proof of claim is filed with the Bankruptcy Court and served
upon counsel for the Proponents on or before thirty (30) days following the later to occur of: (a)
the rejection of such executory contract or unexpired lease, and (b) the Confirmation Date.
Unless otherwise ordered by the Bankruptcy Court or provided in the Plan, all such Claims for
which proofs of claim are timely filed will be treated as General Unsecured Claims subject to the
provisions of the Plan. The Debtor, the Reorganized Debtor or Auctus shall have the right to
object to any such Claim for rejection damages in accordance with the Plan.

                                          ARTICLE IX

                         RELEASE AND DISCHARGE OF CLAIMS

       9.1     Discharge.

        Except as otherwise expressly provided in Section 1141 of the Bankruptcy Code or the
Plan, the distributions made pursuant to and in accordance with the applicable terms and
conditions of the Plan are in full and final discharge as against the Debtor and the Reorganized
Debtor of any debt or obligation of the Debtor that arose before the Effective Date, and any debt
of the Debtor of a kind specified in Section 502(g), 502(h), or 502(i) of the Bankruptcy Code,
and all Claims against the Debtor or the Estate of any nature, including, without limitation, any
setoff claims and/or any interest accrued on any Claim from and after the Petition Date, whether

                                               - 25 -
                                                                                           7188610.1
     Case 8-20-71757-reg       Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




or not: (a) a proof of claim based on such debt, obligation or Equity Interest is filed or deemed
filed under Section 501 of the Bankruptcy Code, (b) such Claim is Allowed under Section 502 of
the Bankruptcy Code, or (c) the holder of such Claim has accepted the Plan.

       9.2    Injunction Relating to the Plan.

         As of the Effective Date, all Persons are hereby permanently enjoined from commencing,
continuing or enforcing in any manner or in any place, any action or other proceeding, whether
directly, indirectly, derivatively or otherwise against the Debtor, the Estate or the Reorganized
Debtor, on account of, or respecting any Claims, debts, rights, obligations, Causes of Action or
liabilities discharged pursuant to the Plan, except to the extent expressly permitted under the
Plan.

       9.3    Releases.

      (a)   DEBTOR RELEASES. NOTWITHSTANDING ANYTHING CONTAINED
IN THE PLAN TO THE CONTRARY, AS OF THE EFFECTIVE DATE, FOR THE
GOOD AND VALUABLE CONSIDERATION PROVIDED BY THE DEBTOR, THE
DEBTOR AND ITS CURRENT AND FORMER AFFILIATES AND REPRENTATIVES
AND THE ESTATE SHALL BE DEEMED TO HAVE PROVIDED A FULL,
COMPLETE, UNCONDITIONAL AND IRREVOCABLE RELEASE TO (i) THE
DEBTOR’S CURRENT OFFICERS, DIRECTORS, AGENTS AND PROFESSIONALS
AND (ii) AUCTUS FUNDS, LLC, AND ITS CURRENT OFFICERS, DIRECTORS,
AGENTS AND PROFESSIONALS (EACH, A “RELEASED PARTY,” AND
COLLECTIVELY, THE “RELEASED PARTIES”) AND EACH SUCH RELEASED
PARTY SO RELEASED SHALL BE DEEMED RELEASED BY THE DEBTOR AND ITS
AFFILIATE AND REPRESENTATIVES AND THE ESTATE FROM ANY AND ALL
CLAIMS, CAUSES OF ACTION AND ANY OTHER DEBTS, OBLIGATIONS, RIGHTS,
SUITS, DAMAGES, ACTIONS, REMEDIES AND LIABILITIES WHATSOEVER,
WHETHER ACCRUED OR UNACCRUED, WHETHER KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, EXISTING BEFORE THE EFFECTIVE DATE, AS OF
THE EFFECTIVE DATE OR ARISING THEREAFTER, IN LAW, AT EQUITY,
WHETHER FOR TORT, CONTRACT, VIOLATIONS OF STATUTES (INCLUDING
BUT NOT LIMITED TO THE FEDERAL OR STATE SECURITIES LAWS), OR
OTHERWISE, BASED IN WHOLE OR IN PART UPON ANY ACT OR OMISSION,
TRANSACTION, OR OTHER OCCURRENCE OR CIRCUMSTANCES EXISTING OR
TAKING PLACE PRIOR TO OR ON THE EFFECTIVE DATE ARISING FROM OR
RELATED IN ANY WAY TO THE DEBTOR, INCLUDING, WITHOUT LIMITATION,
THOSE THAT THE DEBTOR WOULD HAVE BEEN LEGALLY ENTITLED TO
ASSERT OR THAT ANY HOLDER OF A CLAIM OR EQUITY INTEREST OR OTHER
ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT FOR OR ON
BEHALF OF THE DEBTOR OR THE ESTATE, INCLUDING WITHOUT
LIMITIATION THOSE IN ANY WAY RELATED TO THE CHAPTER 11 CASE OR
THE PLAN; PROVIDED, HOWEVER, THAT THE FOREGOING RELEASE SHALL
NOT PROHIBIT THE DEBTOR OR THE ESTATE FROM ASSERTING ANY AND
ALL DEFENSES AND COUNTERCLAIMS IN RESPECT OF ANY DISPUTED CLAIM
ASSERTED BY ANY RELEASED PARTIES; PROVIDED FURTHER, THAT THE

                                             - 26 -
                                                                                         7188610.1
     Case 8-20-71757-reg      Doc 104     Filed 08/07/20    Entered 08/07/20 18:48:02




FOREGOING PROVISIONS OF THIS SECTION 6.19(a) SHALL HAVE NO EFFECT
ON THE LIABILITY OF THE DEBTOR’S CURRENT DIRECTORS AND OFFICERS,
THE DEBTOR’S DIRECTORS AND OFFICERS THAT SERVED IN SUCH CAPACITY
AS OF THE PETITION DATE, THE DEBTOR’S PROFESSIONALS, AND THE
REPRESENTATIVES OF EACH OF THE FOREGOING THAT RESULTS FROM ANY
ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO HAVE
CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
NOTWITHSTANDING THE FOREGOING, THE DEBTOR DOES NOT RELEASE ANY
AVOIDANCE ACTIONS TO AVOID ANY PERFECTION OF ANY SECURITY
INTERESTS IN AND/OR LIENS AGAINST ANY OF THE DEBTOR’S TANGILBE
AND/OR INTANGIBLE PROPERTY GRANTED BY THE DEBTOR WHICH
PERFECTION ALLEGEDLY OCCURRED WITHIN ONE YEAR OF THE PETITION
DATE.

     (b)   CREDITOR RELEASES. EXCEPT AS OTHERWISE SET FORTH IN
THE PLAN, AS OF THE EFFECTIVE DATE, IN CONSIDERATION FOR, AMONG
OTHER THINGS, THE OBLIGATIONS OF THE DEBTOR UNDER THE PLAN AND
OTHER CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR
DOCUMENTS TO BE ENTERED INTO OR DELIVERED IN CONNECTION WITH
THE PLAN, (A) EACH HOLDER OF A CLAIM OR INTEREST THAT VOTES IN
FAVOR OF THE PLAN AND (B) TO THE FULLEST EXTENT PERMISSIBLE UNDER
APPLICABLE LAW, AS SUCH LAW MAY BE EXTENDED OR INTERPRETED
SUBSEQUENT TO THE EFFECTIVE DATE, EACH PERSON THAT HAS HELD,
HOLDS OR MAY HOLD A CLAIM OR EQUITY INTEREST OR AT ANY TIME WAS
A CREDITOR OR EQUITY HOLDER OF THE DEBTOR AND THAT DOES NOT
VOTE ON THE PLAN OR VOTES AGAINST THE PLAN, IN EACH CASE WILL BE
DEEMED TO FOREVER RELEASE, WAIVE AND DISCHARGE ALL CLAIMS,
OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, RIGHTS, CAUSES OF
ACTION AND LIABILITIES (OTHER THAN THE RIGHT TO ENFORCE THE
REORGANIZED DEBTOR’S OBLIGATIONS UNDER THE PLAN AND THE
CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS AND DOCUMENTS
DELIVERED, OR THAT REMAIN IN EFFECT, UNDER THE PLAN), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
EXISTING OR THEREAFTER ARISING IN LAW, EQUITY OR OTHERWISE, THAT
ARE BASED IN WHOLE OR IN PART ON ANY ACT, OMISSION, TRANSACTION
OR OTHER OCCURRENCE TAKING PLACE ON OR PRIOR TO THE EFFECTIVE
DATE IN ANY WAY RELATING TO THE DEBTOR, THE BANKRUPTCY CASE OR
THE PLAN THAT SUCH ENTITY HAS, HAD OR MAY HAVE AGAINST THE
DEBTOR, THE ESTATE, THE ESTATE’S ASSETS, THE REORGANIZED DEBTOR
AND/OR THE REORGANIZED DEBTOR’S ASSETS.

       9.4    Cancellation of Existing Indebtedness and Liens.

       Except as is otherwise provided in the Plan, on the Effective Date: (a) all credit
agreements, promissory notes, mortgages, security agreements, invoices, contracts, agreements
and any other documents or instruments evidencing Claims against the Debtor, together with any

                                            - 27 -
                                                                                      7188610.1
     Case 8-20-71757-reg         Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




and all Liens securing same, including without limitation any rights of setoff, shall be canceled,
discharged and released without further act or action by any Person under any applicable
agreement, law, regulation, order or rule, (b) the obligations of the Debtor thereunder shall be
deemed cancelled, discharged and released, and (c) all of the right, title and interest of any holder
of such mortgages, deeds of trust, liens or other security interests, including any rights to any
collateral thereunder, will revert to the Reorganized Debtor. To the extent deemed necessary or
advisable by the Proponents, any holder of a Claim shall promptly provide the Reorganized
Debtor with an appropriate instrument of cancellation, discharge or release, as the case may be,
in suitable form for recording wherever necessary to evidence such cancellation, discharge or
release, including the cancellation, discharge or release of any Lien securing such Claim.

       9.5     Exculpation.

        As of the Effective Date, the Debtor, its directors, officers, employees, agents and
professionals (including professional firms and individuals within such firms) and Auctus, its
directors, officers, employees, agents and professionals (including professional firms and
individuals within such firms) shall be deemed to have solicited acceptances of this Plan in good
faith and in compliance with the applicable provisions of the Bankruptcy Code. To the fullest
extent permitted by Section 1125(e) of the Bankruptcy Code, the Debtor, its directors, trustees,
officers, employees, and professionals (including professional firms and individuals within such
firms), and Auctus, its directors, officers, employees, agents and professionals (including
professional firms and individuals within such firms) shall not have or incur any liability to any
holder of any Claim against or Interest in or any other Person for any act or omission taken or
not taken in good faith in connection with, or arising out of, the Chapter 11 Case, the Disclosure
Statement, the Plan, or any contract, instrument, release or other agreement or document created
or entered into in connection with the Plan, or any act taken or omitted to be taken during the
Chapter 11 Case, including, without limiting the generality of the foregoing, all retentions,
motions and applications, the Disclosure Statement, the pursuit of approval of the Disclosure
Statement, the pursuit of confirmation of the Plan, the consummation of the Plan or the
administration of the Plan or the property to be distributed under the Plan, the solicitation of
votes for and the pursuit of confirmation of the Plan, and, without limitation, the steps taken to
effectuate the transactions described in Article 6.8 of the Plan, except for acts or omissions
constituting fraud, willful misconduct or gross negligence as determined by a Final Order; and in
all respects such parties shall be entitled to rely upon the advice of counsel with respect to their
duties and responsibilities under the Plan.

       9.6     Setoffs.

       Except as otherwise provided in the Plan, nothing contained in the Plan shall constitute a
waiver or release by the Debtor, the Estate and/or the Reorganized Debtor of any rights of setoff
each may have against any Person.




                                               - 28 -
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




                                          ARTICLE X

       CONDITIONS PRECEDENT TO THE EFFECTIVE DATE OF THE PLAN

       10.1    Conditions Precedent to Effectiveness.

       Subject to Section 10.2 of the Plan, the following are conditions precedent to the
occurrence of the Effective Date:

        (a)    The Confirmation Order, in form and substance reasonably acceptable to Auctus
shall have been entered by the Bankruptcy Court and shall not be subject to any stay;

        (b)    The Debtor shall have received commitments for new financing, not including the
Minimum Contribution, pursuant to Sections 4.3(c)(ii) and/or 5.2 of the Plan in an amount of not
less than $2,000,000.00, to be funded as soon as practicable following the Effective Date;

        (c)     The assumption of the Debtor’s executory contracts and unexpired leases, on
terms and conditions (including the modification of such agreements) acceptable to Auctus in its
sole discretion, shall have been approved by an order of the Bankruptcy Court; and

       (d)     The Confirmation Order shall have become a Final Order.

       10.2    Waiver of Conditions.

        Except for the condition set forth in Section 10.1(a) of the Plan, Auctus may, in its sole
discretion, waive the conditions precedent to the effectiveness of the Plan set forth in Section
10.1 by filing a notice of waiver with the Bankruptcy Court. The failure to satisfy or waive any
condition precedent to the occurrence of the Effective Date may be asserted by Auctus regardless
of the circumstances giving rise to the failure of such condition to be satisfied.

       10.3    Effect of Non-occurrence of Conditions to the Effective Date.

        If the Effective Date has not occurred within six (6) months after the Confirmation Date,
then the Plan shall be null and void in all respects and nothing contained in the Plan or
Disclosure Statement shall: (a) constitute a waiver or release of any Claims by or against, or any
Equity Interests in, the Debtor, or (b) prejudice in any manner the rights of the Debtor or any
other Person or constitute an admission, acknowledgement, offer or undertaking by the Debtor or
any other Person.

       10.4    Notice of Occurrence of Effective Date.

        As soon as practicable following the Effective Date, the Debtor shall file with the
Bankruptcy Court a notice of the occurrence of the Effective Date, that specifies, among other
things, the date on which the Effective Date occurred.




                                              - 29 -
                                                                                            7188610.1
        Case 8-20-71757-reg     Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




                                          ARTICLE XI

                              RETENTION OF JURISDICTION

        11.1 From and after the occurrence of the Effective Date, the Bankruptcy Court shall
have jurisdiction over the matters arising out of, and related to, the Bankruptcy Case and the
Plan, as legally permissible, pursuant to, and for the purposes of, Sections 105(a) and 1142 of the
Bankruptcy Code including, without limitation:

        (a)    To hear and determine any and all objections to the allowance, disallowance,
determination, liquidation, classification or estimation of any Claims or Equity Interests or any
controversies as to the priority and classification of any Claims (or any security with respect
thereto) or Equity Interests or to estimate any Disputed Claim;

       (b)   To hear and determine any and all applications by Professionals for compensation
and reimbursement of expenses, authorized pursuant to the Plan or the Bankruptcy Code;

        (c)   To hear and determine any and all applications (whether or not pending at or on
the Confirmation Date) related to the rejection, assumption or assumption and assignment of
executory contracts and unexpired leases to which the Debtor is a party, and to hear, determine
and allow any Claims resulting therefrom;

         (d)   To enforce and adjudicate the provisions of the Plan subject to the terms of the
Plan;

        (e)     To correct any defect, cure any omission, or reconcile any inconsistency in the
Plan or in the Confirmation Order as may be necessary to carry out the purpose and the intent of
the Plan;

        (f)      To determine any Claim or liability to a governmental unit which may be asserted
as a result of the transactions contemplated in the Plan;

       (g)    To hear and determine matters concerning state, local, and federal taxes in
accordance with Sections 346, 505 and 1146 of the Bankruptcy Code;

        (h)    To determine such other matters as may be necessary if the Confirmation Order is
for any reason modified, stayed, reversed, revoked or vacated;

        (i)    To resolve any cases, controversies, suits or disputes that may arise in connection
with the consummation, interpretation, enforcement or vacatur of the Plan or any Person’s
obligations incurred in connection with the Plan;

       (j)    To issue injunctions, enter and implement other orders or take such other actions
as may be necessary or appropriate to restrain interference by any Person with consummation or
enforcement of the Plan, except as otherwise provided herein;




                                               - 30 -
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




       (k)     To determine any other matters that may arise in connection with the Plan, the
Disclosure Statement, the Confirmation Order or any other contract, instrument, release,
indenture or other agreement or document created in connection with the foregoing;

        (l)    To resolve any cases, controversies, suits or disputes with respect to releases,
injunctions and other provisions contained in Article IX hereof and enter such orders as may be
necessary or appropriate to implement such releases, injunctions or other provisions;

        (m)     To hear and determine any Claims, rights, demands and Causes of Action arising
prior to the Effective Date preserved pursuant to the Plan, including, but not limited to, any
Causes of Action against John M. Desmarais and/or Tuxis Trust to avoid the Debtor’s granting to
John M. Desmarais and/or Tuxis Trust of any security interest in and/or lien against any of the
Debtor’s tangible and/or intangible personal property allegedly securing the Tuxis Note and/or
the Desmarais Note; and

       (n)     To enter an order and/or final decree concluding the Bankruptcy Case.

                                         ARTICLE XII

                                      MISCELLANEOUS

       12.1    Continuation of Injunctions or Stays Until Effective Date.

        All injunctions or stays provided for in the Bankruptcy Case under Sections 105 or 362 of
the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the Effective Date, except as otherwise ordered by the Bankruptcy
Court upon appropriate motion and with appropriate notice.

       12.2    Exemption from Transfer Taxes.

         In accordance with Section 1146(c) of the Bankruptcy Code: (a) the issuance, transfer or
exchange of any security under the Plan or the making or delivery of any instrument of transfer
pursuant to, in implementation of, or as contemplated by the Plan, including any merger
agreements or agreements of consolidation, deeds, bills of sale or assignments executed in
connection with any of the transactions contemplated under the Plan, or the re-vesting, transfer
or sale of any real or personal property of the Debtor pursuant to, in implementation of, or as
contemplated by the Plan, (b) the making, delivery, creation, assignment, amendment or
recording of any note or other obligation for the payment of money or any mortgage, deed of
trust or other security interest under, in furtherance of, or in connection with the Plan, and the
issuance, renewal, modification or securing of indebtedness by such means, and (c) the making,
delivery or recording of any deed or other instrument of transfer under, in furtherance of, or in
connection with, the Plan, shall not be subject to any document recording tax, stamp tax,
conveyance fee or other similar tax, mortgage tax, real estate transfer tax, mortgage recording tax
or other similar tax or governmental assessment. Each recorder of deeds or similar official for
any county, city or governmental unit in which any instrument under the Plan is to be recorded
shall, pursuant to the Confirmation Order, be ordered and directed to accept such instrument,



                                              - 31 -
                                                                                           7188610.1
     Case 8-20-71757-reg         Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




without requiring the payment of any documentary stamp tax, deed stamps, transfer tax,
intangible tax or similar tax.

       12.3    Amendment or Modification of the Plan.

        Alterations, amendments or modifications of the Plan may be proposed in writing by
Auctus at any time prior to the Confirmation Date, provided that the Plan, as altered, amended or
modified, satisfies the conditions of Sections 1122 and 1123 of the Bankruptcy Code, and the
Proponents shall have complied with Section 1125 of the Bankruptcy Code. The Plan may be
altered, amended or modified at any time before or after the Confirmation Date and before
substantial consummation, provided that the Plan, as altered, amended or modified, satisfies the
requirements of Sections 1122 and 1123 of the Bankruptcy Code and the Bankruptcy Court, after
notice and a hearing, confirms the Plan, as altered, amended or modified, under Section 1129 of
the Bankruptcy Code. A holder of a Claim that has accepted the Plan shall be deemed to have
accepted the Plan, as altered, amended or modified, if the proposed alteration, amendment or
modification does not materially and adversely change the treatment of the Claim of such holder.
The Debtor or the Reorganized Debtor may, without notice to holders of Claims (other than the
Lenders) insofar as it does not materially and adversely affect the interests of any such holders,
correct any defect or omission in the Plan and any exhibit to the Plan or in any Plan Document.

       12.4    Severability.

         If, prior to the Confirmation Date, any term or provision of the Plan is determined by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court may, upon the
request of the Proponents (and subject to reasonable notice to the Lenders and an opportunity to
object to the extent that the applicable term or provision of the Plan affects the Lenders), alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
provisions of the Plan shall remain in full force and effect and shall in no way be affected,
impaired or invalidated by such holding, alternation or interpretation. The Confirmation Order
shall constitute a judicial determination that each term and provision of the Plan, as it may have
been altered or interpreted in accordance with the foregoing, is valid and enforceable according
to its terms.

       12.5    Revocation or Withdrawal of the Plan.

        Auctus reserves the right to revoke or withdraw the Plan prior to the Confirmation Date.
If the Proponents revoke or withdraw the Plan prior to the Confirmation Date, then the Plan shall
be deemed null and void.

       12.6    Binding Effect.

       The rights, duties and obligations of any Person named or referred to in the Plan shall be
binding upon, and shall inure to the benefit of, the successors and assigns of such Person.



                                               - 32 -
                                                                                            7188610.1
     Case 8-20-71757-reg        Doc 104       Filed 08/07/20   Entered 08/07/20 18:48:02




       12.7     Notices.

        All notices, requests and demands to or upon the Debtor, the Reorganized Debtor or
Auctus shall only be effective if in writing and, unless otherwise expressly provided in the Plan,
shall be deemed to have been duly given or made when actually delivered or, in the case of
notice by facsimile transmission, when received and confirmed, addressed as follows:

If to the Debtor or the Reorganized Debtor:

       40 Marcus Drive, Suite One
       Melville, NY 11747
       Phone: (631) 760-8400

       Attention: Mark Weinreb

With copies to:

       Certilman Balin Adler & Hyman, LLP
       Richard McCord, Esq.
       Robert D. Nosek, Esq.
       90 Merrick Avenue, 9th Floor
       East Meadow, NY 11554
       Telephone: (516) 296-7000
       Email: rnosek@certilmanbalin.com

If to Auctus:

       Auctus Fund LLC
       545 Boylston St.
       Boston, MA 02116
       Phone: (617) 209-6232

       Attention: Mr. Al Sollami

With copies to:

       Murphy & King, Professional Corporation
       One Beacon Street
       Boston, MA 02108
       Harold B. Murphy, Esq.
       William R. Moorman, Jr., Esq.
       Telephone: (617) 423-0400
       E-mail: hmurphy@murphyking.com
       E-mail: wmoorman@murphyking.com




                                               - 33 -
                                                                                           7188610.1
     Case 8-20-71757-reg         Doc 104     Filed 08/07/20     Entered 08/07/20 18:48:02




       12.8    Governing Law.

        Except to the extent the Bankruptcy Code, Bankruptcy Rules or other federal law is
applicable, or to the extent the Plan provides otherwise, the rights and obligations arising under
the Plan shall be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to the principles of conflicts of law of such jurisdiction.

       12.9    Withholding and Reporting Requirements.

        In connection with the consummation of the Plan, the Reorganized Debtor shall comply
with all withholding and reporting requirements imposed by any federal, state, local or foreign
taxing authority and all distributions hereunder shall be subject to any such withholding and
reporting requirements.

       12.10 Post-Confirmation Fees, Final Decree.

        The Reorganized Debtor will be responsible for timely payment of fees incurred pursuant
to 28 U.S.C. § 1930(a)(6). After confirmation, the Reorganized Debtor will serve the United
States Trustee with a monthly financial report for each month (or portion thereof) these
bankruptcy cases remain open. The Reorganized Debtor may request that these bankruptcy cases
be closed notwithstanding that there may be proceedings relating to Disputed Claims still
pending. The monthly financial report shall include the following:

       (a)     A statement of all disbursements made during the course of the quarter, whether
               or not pursuant to the Plan;

       (b)     A summary, by class, of amounts distributed or property transferred to each
               recipient under the plan, and an explanation of the failure to make any
               distributions or transfers of property under the Plan;

       (c)     The Reorganized Debtor’s projections as to their continuing ability to comply
               with the terms of the Plan;

       (d)     A description of any other factors which may materially affect the Reorganized
               Debtor’s ability to consummate the Plan; and

       (e)     An estimated date when an application for final decree will be filed with the court
               (in the case of the final monthly report, the date the decree was filed).

       12.11 Headings.

        Headings are used in the Plan for convenience and reference only, and shall not constitute
a part of the Plan for any other purpose.




                                               - 34 -
                                                                                             7188610.1
     Case 8-20-71757-reg       Doc 104     Filed 08/07/20      Entered 08/07/20 18:48:02




       12.12 Inconsistency.

        In the event of any inconsistency between the Plan and the Disclosure Statement or any
other instrument or document created or executed pursuant to the Plan, the terms of the Plan
shall govern.


 BioRestorative Therapies, Inc.,                      Auctus Fund, LLC,


 /s/Mark Weinreb                                      /s/Al Sollami
 By: Mark Weinreb                                     By: Al Sollami
 Its: President                                       Its: Managing Member

 Counsel for BioRestorative Therapies,                Counsel for Auctus Fund, LLC,
 Inc.,



 /s/Robert D. Nosek                                   /s/William R. Moorman, Jr.
 Richard McCord, Esq.                                 Harold B. Murphy, Esq.
 Robert D. Nosek, Esq.                                William R. Moorman, Jr., Esq.
 CERTILMAN BALIN ADLER &                              MURPHY& KING, P.C.
 HYMAN, LLP                                           One Beacon Street
 90 Merrick Avenue, 9th Floor                         Boston, MA 02108
 East Meadow, NY 11554                                Telephone: (617) 423-0400
 Telephone: (516) 296-7000                            Facsimile: (617) 423-0498
 Facsimile: (516) 296-7111                            Email: wmoorman@murphyking.com
 Email: rnosek@certilmanbalin.com

Dated: August 7, 2020




                                             - 35 -
                                                                                        7188610.1
